eae '20-Cr- Q0265- -JCM-BNW_ Document 6 Filed 06/16/20 Page 1 of 1

  
 

. | ab “URIVED
; _ FF RED . SE RVED ON
i COLRSE CT RTIES TIES OF RECORD i
AO 2 (Rev. 1/11) ——

   

 

 

 

Oheieean TES 8 DISTRICT COURT”
' e
[3047 CLERK US DISTRICT COURT the 2020 FER 10 PH 3: 3h
ty DISTRICT OF NEVADA Dyers dof Nevada WS. HatleTAAc ona
United States of America Seater eerie
| ) 2:20-mj-482.
! ) Case No -482-NJK
ZACHARY SANNS )
) .
! ) REC'D USMS D/NV
, ) 2020 JUN 11, 1:15pm
Defendant

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) _ ZACHARY SANNS ,
who is accused of an offense or violation based on the following document filed with the court:

© Indictment o Superseding Indictment © Information © Superseding Information @& Complaint
© Probation Violation Petition C Supervised Release Violation Petition (Violation Notice [J Order of the Court

This offense is briefly described as follows:
18 U.S.C. §912 - False Personation of an Officer or Employee of the United States

 

 

 

 

Return

;
This warrant was received on (date) An 20 ro , and the person was arrested on (date) AL 2922

at (cityandstate) — (AS EGAS, NY

Date: Mf 2°3@ | (Np

0 Arresting officer's signature

Ate

Printed name and title

 

 

 

 
